        Case 2:13-cv-00043-DLC Document 48 Filed 02/05/21 Page 1 of 20




                          IN THE UNII'ED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MONTANA
                                      BUTTE DIVISION

 GALLATIN COUNTY, MONTANA,

                                         Plaintiff,
                        vs.                                         CV I3-43-BU-DLC

 UNITED STATES OF AMERICA,

                                       Defendant.



                                         CONSENT DECREE

                                         I. BACKGROUND

   A.   This action involves claims by PlaintiffCallatin County, Montana ("Plaintiff') against

Defendant the United States of America ("United States") for declaratory reliefunder the Quiet

Title Act, 28 U.S.C. 2409a, and cost recovery under the Federal Tort Claims Act, 28 U.S.C.

$$ 1346(b), 2671-2680, and counterclaims by the       United States against Plaintiff for declaratory

relief, cost recovery, and recoupment.

   B.   These claims and counterclaims relate to a route through Bear Canyon, which is located

in the east-central portion of Gallatin County, Montana and which route begins approximately 4

miles east of the city limits of Bozeman, in Section I, T3S, R6E, M.P.M.

   C.   The portion of said route that is the subject of this action travels in a southeasterly

direction and terminates at the border between Gallatin County and Park County through and

over lands that are currently owned by the State of Montana and by the United States. It is

referred to by Plaintiffas Bear Canyon Road and by the United States as Bear Canyon trail (aka

Forest Service Trail No. 440).
        Case 2:13-cv-00043-DLC Document 48 Filed 02/05/21 Page 2 of 20




   D. Plaintiff Gallatin   County claims that pursuant to Revised Statute 2477 (R.S. 2477), Act    of

July 26, I 866, ch.262, 14 Stat. 251 , repealed at 43 U.S.C. $ 932, that historical evidence

supports a public road right ofway for the Bear Canyon route based on the use and travel by

settlers and the early Bozeman community, which began sometime in the late nineteenth century.

Gallatin County has alleged that an established public road right ofway through Bear Canyon

predates the creation   ofthe Gallatin Forest Reserve (aka the Gallatin National Forest) in Bear

Canyon and that a public road right ofway has existed through Bear Canyon from at least the

location of ski area in NE% of Section l, T3S, R6E, M.P.M. traveling to the southeast and to the

Park County line since prior to November 21, I 903, as partially evidenced by State Patent 456,

in which reference is made to a "wagon road now in use through Bear Canyon," and which

patent further states the "understanding that the right ofthe public to travel [the right ofway]

shall never be denied."

   E.   The United States claims that the U.S. Forest Service (USFS) has been managing and

maintaining the Bear Canyon trail (aka Forest Service Trail No. 440) for public recreational use

from the location ofthe ski area or end ofthe maintained County road (in Section l, T 35, R6E,

M.P.M.) to the Park County line across land owned by both the State of Montana and United

States. The United States further claims that Callatin County never established a valid County

road through Bear Canyon, either pursuant to R.5.2477 or otherwise. Additionally, the United

States claims that any historic route that may have existed through Bear Canyon has been

obliterated over many decades as a result ofnaturally occurring landslides, soil movement and

erosion, and that Plaintiffhas not maintained any such historic route or trail, which has not been

drivable by conventional vehicles for many decades.




                                                   )
         Case 2:13-cv-00043-DLC Document 48 Filed 02/05/21 Page 3 of 20




    F.   The disputed portion ofthe Bear Canyon route: begins on land owned by the State         of

Montana in the NETa of Section l, T3S, R6E, M.P.M; continues southeast through state-owned

land in Section 6, T3S, R7E, M.P.M; continues southeast and enters land owned by the United

States in Section 7, T3S, R7E, M.P.M; and continues southeast to the Park County line.

   G. A map depicting     the current approximate location of the disputed route is attached as

Exhibit A.

    H. In 2002,   the Montana Department of Environmental Quality (DEQ) issued a Water

Quality Complaint conceming water quality in Bear Canyon. Thereafter, in 2006 and 2007 , the

United States and the Montana Department of Natural Resources and Conservation (DNRC)

performed watershed restoration work to Bear Creek, which resulted in DEQ closing its

complaint. Subsequently, the United States and DNRC relocated a portion ofForest Service Trail

No. 440 away from Bear Creek and decommissioned the old route, in part by placing logs and

rocks on the previous route. The United States asserts that the relocation   ofTrail 440   was

necessary to address significant sediment issues associated with the old route, and to avoid Clean

Water Act violations and address water quality complaints asserted by Montana DEQ.

   I.    As part of this relocation of Trail 440, the United States acquired a "Right of Way Deed"

from the State of Montana, State Board of Land Commissioners, Easement No. D-14509. This

deed, which was recorded on    April 29, 2013, conveyed an easement to the United States across

land owned by the State of Montana in Section     l,   T3S, R6E and Section 6, T3S, R7E, M.P.M.,

   J.    On October 2, 2012, Plaintiff filed suit against the State of Montana in the Eighteenth

Montana Judicial District, Gallatin County, seeking recognition ofa county road and damages

for trespass. On February 19,2019, Plaintiff entered into a "Agreement and Stipulation for

Dismissal of Claims Against the State of Montana" with the State of Montana (State Settlement




                                                  3
        Case 2:13-cv-00043-DLC Document 48 Filed 02/05/21 Page 4 of 20




Agreement), thereby resolving Plaintiffs claims for declaratory relieffor recognition          ofa county

road route and intentional trespass subject to certain conditions (Cause Number DV-12-707AX).

   K.   On June 6, 201 3, Plaintiff filed the Complaint that forms the basis of this lawsuit for

declaratory reliefunder the Quiet Title Act and to obtain cost recovery from the United States

under the Federal Tort Claims Act.

   L.   On August 9,2013, the United States answered Plainti{f s Complaint and made

counterclaims against Plaintiff for declaratory relief, cost recovery, and recoupment.

   M. On November26,2013 Plaintiffand Defendant filed a joint motion to stay this action

which the Court gmnted on November 27,2013. The Plaintiffhas filed Status Reports with the

Court stating that the stay in this matter should continue pending final resolution ofthe

consolidated state court case and since the Parties, herein, were discussing settlement of this

matter consistent with the resolution ofthe state court case.

   N.   Pursuant to the State Settlement Agreement, the County intends to record a Right of Way

Easement (State Easement).

   O. The   State Easement   will provide that certain portions of Segment I ofthe "Bear Canyon

trail" or "Bear Canyon route,"   as defined herein, overlap   with interests ofthe United States as set

forth in the Right of Way Deed, Easement No. D- 14509 on file and of record in official records

of the Clerk and Recorder of Gallatin County, Montana at Document Number 2447848, which is

the aforementioned easement granted by the State of Montana to the United States.

   P.   The Parties now wish to enter into this Agreement:      (l) to have a full   and final resolution

of Covered Matters, as defined herein; (2) to resolve jurisdictional conflicts regarding the Bear

Canyon route; (3) resolve any and all existing monetary claims, including but not limited to any

claims by Plaintiff for trespass or other past damages, and including but not limited to any claims




                                                  "1
         Case 2:13-cv-00043-DLC Document 48 Filed 02/05/21 Page 5 of 20




by the United States for recoupment; (4) to continue to provide reasonable public recreational

access to State and NFS lands,   while also protecting water quality in Bear Canyon; and (5) to

avoid the complication and expense associated with a trial to determine the Parties' competing

claims and counterclaims.

    Q. The   Parties agree, and the Court, by entering this Consent Decree finds, that this

Agreement has been negotiated by the Parties in good faith, and implementation         ofthis

Agreement    will avoid costly litigation between the Parties, and that this Agreement is fair,

reasonable, lawful, and in the public interest.

         NOW, THEREFORE, it is Ordered, Adjudged, and Decreed that:

                                          II. JURISDICTION

    l.   This Court hasjurisdiction over the subject matter ofthis action pursuant to 28 U.S.C.

92409a and 28 U.S.C. $$1346(b),2671-2680.

                         III,   PARTIES BOUND AND EFFECTIVE DATE

   2.    Except as provided in this Section, this Consent Decree is binding upon and inures to the

benefit of Plaintiffand the United States. This Agreement does not extend to or inure to the

benefit of any party, person, or entity other than Plaintiff and the United States, and nothing in

this Agreement shall be construed to make any other person or entity a third-party beneficiary         of

this Agreement.

    3.   The Parties agree that this Consent Decree    will not be lodged with   the Court until and

after the State Easement, referred to above in paragraphs N and O, is filed and recorded with the

Clerk and Recorder of Callatin County, Montana. In the event the State Easement does not get

filed and recorded, the Parties agree to negotiate in good faith a replacement to this Agreement,




                                                   5
              Case 2:13-cv-00043-DLC Document 48 Filed 02/05/21 Page 6 of 20




so as to take into consideration the absence          ofthe State Easement, and that this Consent Decree

shall have no legal effect or otherwise be binding upon the parties.

         4.   The Effective Date of this Agreement shall be the date on which this Agreement is

approved by the Court.

                                                  IV. DEFINITIONS

         5.   Whenever the terms listed below are used in this Consent Decree, the following

definitions shall apply:

              "Agreement" or "Consent Decree" shall mean this Consent Decree and Judgment.

              "Answer and Counterclaim" shall mean the United States' answer to PlaintifPs complaint

and counterclaim for recoupment that was filed in this matter on August 9, 2013, as docket entry

number 6.

              "Bear Canyon trail" or "Bear Canyon route" shall mean that right ofway or trail that

begins approximately 4 miles east of the city limits of Bozeman, on state owned by the State              of

Montana in the NEZa of Section l, T3S, R6E, M.P.M; continues southeast through state land in

Section 6, T3S, R7E, M.P.M; continues southeast and enters land owned by the United States in

Section 7, T3S, R7E, M.P.M; and continues southeast to the Park County line, and includes both

the trail/route's current location as well as its location immediately prior to June 2007, as

depicted on the map attached hereto as Exhibit A.

              "Complaint" shall mean the complaint filed by Gallatin County in this matter on June 6,

201 3. as docket      entry number       I   .



              "Covered matters" shall mean those factual allegations contained in paragraphs 21-44 of

Plaintifls Complaint        as   well   as those factual allegations contained   in paragraphs l8-30 (pages 8-

I   l)   and paragraphs   l-7 (pages l2-15) ofthe United States' Answer and Counterclaim. Covered




                                                           6
       Case 2:13-cv-00043-DLC Document 48 Filed 02/05/21 Page 7 of 20




matters also includes any claim by either Party for monetary or declaratory reliefbased on past

actions on or relating to the Bear Canyon trail.

        "Custer-Gallatin Travel Plan" or "Travel Plan" shall mean the Gallatin National Forest

Travel Management Plan, published in December 2006, as modified by the Bear Canyon Travel

Management Plan Modification, published in      April   201   l.
        "Gallatin County" or "Plaintiff' shall mean Gallatin County, Montana, and each

department, agency, and instrumentality of Gallatin County.

        "Enforce" or "Enforcement" means to make good-faith efforts to prevent unauthorized

travel ofa segment as defined herein. The uncapitalized words "enforce" or "enforcement" shall

have their normal and accustomed definitions.

       "Maintain" or "Maintenance" means to construct, repair, improve, grade, or surface any

portion ofthe traveled way ofany Segment as defined herein.

       'NFS Lands" or "National Forest System Lands" means those lands and interests in land

owned by the United States and administered by the Secretary of Agriculture through the USFS.

       "Segment   I"   shall mean that portion ofthe Bear Canyon trail that begins near the ski area

and existing gate in the SE'%NE% of Section    l, T3S, R6E, M.P.M and continues    in a generally

southeast direction to nearjust before the existing footbridge over Bear creek in the NE%SW%

of Section 6, T3S, R7E, M.P.M, as shown on Exhibit A.

       "Segment 2" shall mean that portion ofthe Bear Canyon trail that beginsjust before the

existing footbridge over Bear Creek in the NE%SW% of Section 6, T3S, RZE, M.p.M and

continues in a generally southeast direction to the south section line of Section 6, as shown on

Exhibit A.




                                                   7
        Case 2:13-cv-00043-DLC Document 48 Filed 02/05/21 Page 8 of 20




        "Segment 3" shall mean that portion ofthe Bear Canyon trail that begins at the south

section line ofSection 6, T3S, R7E, M.P.M and continues in a generally southeast direction in

the N'/,N% of Section 7, T3S, R7E, M.P.M until its intersection with existing USFS Trail 440, as

shown on Exhibit A.

        "Segment 4" shall mean that portion ofexisting USFS Trail 440 beginning in the NE%            of

Section 7, T3S, R7E, M.P.M and continuing in a generally southeast direction until the Park

County line, as shown on Exhibit A.

        "USFS" shall mean the Forest Service in the United States Department of Agriculture.

        "United States" shall mean the Defendant, United States olAmerica and each

department, agency, and instrumentality of the United States, including the USFS.

          V. COVENANTS BY PLAINTIFF AND RESERVATION OF RIGHTS

   6.   Covenants by Plaintiff. Subject to the reservations in Paragraph 7, Plaintiff covenants

not to sue or to assert any claims or causes ofaction against the United States with respect to

Covered Matters. Except as specified in this paragraph with respect to dismissal ofmonetary

claims, these covenants shall take effect upon the Effective Date and are conditioned upon the

satisfactory performance by the United States of its obligations under this Consent Decree. These

covenants extend only to the United States and do not extend to any other person. These

covenants include but are not limited to:

           a.   any claims under the Quiet Title Act (28 U.S.C. $ 2409a) or Revised Statute 2477

                (R.S. 2477), Act ofJuly 26,1866, ch.262,    l4 Stat' 251, repealed   at 43 U.S.C. $


                932, regarding the Bear Canyon trail;




                                                 tt
          Case 2:13-cv-00043-DLC Document 48 Filed 02/05/21 Page 9 of 20




              b.   any direct or indirect claim for damages under Federal Torts Claim Act (28

                   U.S.C. $$ 1346(b),267l-2680) regarding USFS activities on and to the Bear

                   Canyon trail; and

              c.   any claims arising out of any past actions at or in connection with the Bear

                   Canyon trail, including any claim under the United States Constitution, the State

                   Constitution, the Tucker Act,28 U.S.C. $ 1491, the Equal Access to Justice Act,

                   28 U.S.C. $ 2412, or at common law.

With respect to the covenants identified above in subparagraphs (b) and (c), Plaintiff agrees that,

within 60 days ofthis Agreement being lodged with the Court, and subject to the satisfactory

performance by the United States of its obligations under this Consent Decree,         Plaintiffwill

voluntarily dismiss with prejudice any pending claims for monetary relief, including any claim

under the Federal Torts Claim Act or Tucker Act.

    7.    General Reservation of Rights. The covenants not to sue set forth in Paragraph 6 do

not pertain to any matters other than those expressly specified therein. Plaintiff reserves onto

itsell   and this Consent Decree is without prejudice to, all rights against the United States with

respect to all matters not expressly included within      Plaintiffs covenants. Notwithstanding any

other provision of this Consent Decree, Plaintiff reserves onto itselfall rights against the United

States with respect to    liability for failure by the United   States to meet a requirement   of this

Consent Decree and to enforce compliance with its terms. Additionally, Plaintiff reserves onto

itself, and this Consent Decree is without prejudice to, the Plaintiffs authority to manage and

enforce its public road right-of-way including but not limited to under Title 7, Chapter l4 and

Title 60, Montana Code Annotated, inler dlia.




                                                      9
         Case 2:13-cv-00043-DLC Document 48 Filed 02/05/21 Page 10 of 20




     YI. COVENA}TTS BY            TTTE   UNITED STATES AI\D RESf,,RVATION OF RIGIITS

    8.   Covenants by United States. Subject to the reservations in Paragraph 9, the United

States covenants not to sue or to assert any claims or causes ofaction against     Plaintiffwith

respect to Covered Matters. Except as specified in this paragraph with respect to dismissal        of

monetary claims, these covenants shall take effect upon the Effective Date and are conditioned

upon the satisfactory performance by      Plaintiffof its obligations under this Consent Decree.

These covenants extend only to Plaintiffand do not extend to any other person. These covenants,

include but are not limited to:

             a.   any claims for recoupment for federal funds, resources and person hours in

                  mitigating and remediating any past water quality violations along the Bear

                  Canyon trail necessary to meet legal standards; and

             b.   any claims against Plaintiff regarding any past maintenance on the Bear Canyon

                  trail.

With respect to the covenants identified above in subparagraphs (a) and (b), the United States

agrees that, within 60 days of this Agreement being lodged with the Court, and subject to the

satisfactory performance by    Plaintiffof its obligations   under this Consent Decree, the United

States   will voluntarily dismiss with prejudice any pending claims for monetary relief, including

any claim for recoupment or past maintenance.

    9.    General Reservation of Rights. The covenants not to sue set forth in Paragraph 8 do

not pertain to any mafters other than those expressly specified therein. The United States reserves

onto itself, and this Consent Decree is without prejudice to, all rights against Plaintiffwith

respect to all matters not expressly included within the United States' covenants.

Notwithstanding any other provision of this Consent Decree, the United States reserves onto




                                                    l0
         Case 2:13-cv-00043-DLC Document 48 Filed 02/05/21 Page 11 of 20




itself all rights against Plaintiffwith respect to liability for failure by Plaintiffto meet a

requirement of this Consent Decree and to enforce compliance with its terms. Additionally, this

Consent Decree is without prejudice to the USFS' authority to manage NFS lands and take

enforcement thereon, including but not limited to under         l6   U.S.C. $ 55 I , 23 U.S.C. 205, and 36

C.F.R. parts 212,251,261 (as amended).

                             VII. GALLATIN COUNTY OBLIGATIONS

    [0. Segment   1   obligations. Plaintiffwill keep the existing Bear Canyon trail open and

functional for current recreational uses. Specifically, Gallatin County will manage the Bear

Canyon trail at the start of Segment   I to allow for year around public recreational       access on and

across the entirety of Segment    l. Plaintiffwill restrict motorized use, in accordance with

Montana law, on the Bear Canyon trail by, at a minimum, only allowing motorized vehicles 50

inches or less on Segment     I between July l6 and December l; Plaintiffmay further restrict use

of Segment l, in accordance with Montana law. If the need for Enforcement arises, Plaintiffwill

be responsible for Enforcing any restriction on motorized use on Segment            l. Notwithstanding

these restrictions on Segment    I, Plaintiffagrees that motorized use by the USFS and its agents is

permitted across Segment l, in special circumstances and consistent with USFS past practices,

when needed for limited purposes such as administrative, law enforcement, or fire-response

needs.

    I I . Segment 2 obligations. ln order to prevent damages to land and resources, Plaintiff         will

take actions, in accordance with Montana law, to restrict all motorized use on that portion          oftrail

that begins at the end ofSegment     I (i.e., the footbridge)   and ends at the end of Segment 2,

consistent with the State Easement. If the need for Enforcement arises,         Plaintiffwill   be solely

responsible for Enforcing any restriction on motorized use in Segment 2. Notwithstanding




                                                    ll
       Case 2:13-cv-00043-DLC Document 48 Filed 02/05/21 Page 12 of 20




Plaintiff s Enforcement obligations along Segment 2, Plaintiff will coordinate its Enforcement

actions along Segment 2 with the USFS ifunauthorized motorized use on Segment 2 has any

impact on NFS lands.

    12. Segment 3 obligations.   Plaintiffwill not    be responsible for any Maintenance on or across

Segment 3, unless recreational use by the public generates resource impacts along Segment 3, in

which event Plaintiffagrees to address such impact(s) and repair or mitigate them in a timely

fashion, based on the severity and immediacy ofthe impact on the resource. Nothing in this

Agreement obligates the USFS to be responsible for any Maintenance of Segment 3. Plaintiff

acknowledges any planned Maintenance related to Segment 3             will   be conducted in accordance

with applicable State and Federal law. Plaintiff acknowledges that Segment 3 is immediately

adjacent to, and intersects "Bear Creek", a perineal class I stream, and any maintenance,

construction or improvements     will   be conducted in accordance with relevant law in order to

protect the stream bed, banks, riparian vegetation and associated water quality and may require

approval from the USFS. Plaintiffs Maintenance obligations under this Agreement related to

Segment 3 are limited to the traveled way.

    13. Segment 4 obligations. In the event the USFS proposes any changes or amendments to its

Travel Plan that change or   modi!      the travel use restrictions to the right   ofthe public to travel on

Segment 4, it   will notifu Gallatin County, as outlined below. Gallatin County will          use best

efforts and cooperate in good faith with the USFS to identif) any issues and concems of interest

to Gallatin County that affect Segment 4 as a right of way open flor public travel. Gallatin

County will work cooperatively with the USFS in identi$ing ways to mitigate or otherwise

minimize the impact of those items of concem or interest to Gallatin County as a result of the

proposed Travel Plan change(s).




                                                      t7
       Case 2:13-cv-00043-DLC Document 48 Filed 02/05/21 Page 13 of 20




    I4. Notwithstanding Plaintiff s obligations set forth herein, it may, in Iimited or special

circumstances, grant or allow individual permit or license holders to use Segment       I   or 2 in a

manner otherwise prohibited by this Agreement as long as such use is consistent with relevant

law. The Parties anticipate that such circumstances will be consistent with and intended to

facilitate historic uses, such as the movement of cattle to grazing allotments. Plaintiffwill give

notice to the USFS ofsuch uses in order for it to act under Paragraph      l6 below.

                           VIII. UNITED STATES OBLIGATIONS

    15. Segment   I obligations. The United   States agrees that Segment   I will   be managed and

controlled by Gallatin County. The United States further agrees, within 60 days ofthe Effective

Date of this Consent Decree, to amend and restate the Right of Way Deed, Easement No. D-

14509, referred to above in Paragraph I to remove segments     I through 35 from said Deed. The

Parties may mutually agree to extend this date in writing.

    16. Segment 3 obligations. ln the event Plaintiff, consistent with Paragraph l4 above, grants

or allows an individual permit or license holder to use Segment   I or   2 a manner otherwise

prohibited by this Agreement, the United States agrees to cooperate in good faith with the

Plaintiffto authorize such individual permit or license holders to use Segment 3 in an otherwise

prohibited manner as long as such use is consistent with relevant law and with USFS permitting

requirements.

    17. Segment 4 obligations. USFS agrees that Segment 4 shall remain a right         ofway open for

public travel and the USFS agrees that, no less than 6 months prior to making any changes or

amendments to its Travel Plan that change or modify the travel use restrictions on Segment 4, the

USFS   will confer with Plaintiffand make a good faith effort to obtain PlaintifPs     agreement on

any such proposed changes or amendment. Specifically, in the event Plaintiff identifies any




                                                  li
             Case 2:13-cv-00043-DLC Document 48 Filed 02/05/21 Page 14 of 20




issues or concems       of interest to Plaintiffas a result ofa proposed Travel Plan change or

amendment, the USFS agrees to work cooperatively with              Plaintiffin identifting ways to mitigate

or otherwise minimize the impact of those items of concem or interest to Gallatin County.

                                IX. PARTIES' SIGNAGE OBLIGATIONS

    I   8.   Within I year of the Effective Date of this Consent Decree, the Plaintiff will place

signage at the commencement of Segment           I that provides members of the public with

information conceming any trail(s) in the area, and their applicable restrictions, ifany. The

Parties may mutually agree to extend this date in writing. Additionally, the Parties agree the

signage at the commencement ofSegment            I will direct   the public to the start ofForest Service

Trail No.440. The Parties agree to cooperate in good faith regarding the signage Plaintiffposts

at the commencement of Segment          l, including but not limited    to the text and any graphical

information depicted on the signage, as well as the signage dimensions and location, and signage

maintenance. The Pa(ies further agree that neither party is obligated to place any other signage

along any other segment.

                                X. NOTIFICATION AND COORDINATION

    19. For purposes      of providing any notice. communication. and./or coordination as provided

for in this Agreement, the Parties have designated the following representatives:

             Gallatin County:

             Chair
             Board of Gallatin County Commissioners
             3l I W. Main
             Bozeman, MT 5971 5
             (406) 582-3000

             U.S. Forest Service:

             District Ranger
             Custer Gallatin National Forest



                                                      t4
         Case 2:13-cv-00043-DLC Document 48 Filed 02/05/21 Page 15 of 20




         Bozeman Ranger District
         3710 Fallon Street. Suite C
         Bozeman. MT 59718
         (406) 522-2s20


    20. Ifeither Party changes its representative, such Party intends to notify the other as soon as

practicable.

                 XI. COMPLIAIICE WITH THE ANTI-DEFICIENCY ACT

    21. No provision of this Agreement shall be interpreted as or constitute a commitment or

requirement that the United States obligate or pay funds in contravention ofthe Anti-Deficiency

Act,3l   U.S.C. $$   l34l-44 and l5l l-19, orany other applicable provision of law.

                       XII. EFFECT OF SETTLEMENT/THIRD PARTIES

    22. Nothing in this Agreement shall be construed to create any rights in, or grant any cause   of

action to, any person not a Party to this Agreement.

                  XIII. EFFECT OF SETTLEMENT/ENTRY OF JUDGMENT

   23. This Agreement was negotiated and executed by the Parties in good faith and at arm's

length and is a fair and equitable compromise of claims that were vigorously contested. This

Agreement and the Parties' performance ofany obligations hereunder shall not constitute or be

construed as an admission ofany liability by any Party. Nor shall they constitute or be construed

as an admission or denial   ofany factual allegation or legal conclusions.

   24. Upon approval and entry of this Agreement by the Court, which approval is subject to the

Parties' voluntarily dismissal of its respective monetary claims, as referred to above in

Paragraphs 6 and 8, this Agreement shall constitute a finaljudgment with respect to the claims

resolved by this Agreement.




                                                  l5
         Case 2:13-cv-00043-DLC Document 48 Filed 02/05/21 Page 16 of 20




                               XIV. RETENTION OF JURISDICTION

    25. This Court retains jurisdiction over both the subject matter of this Consent Decree and the

Parties for the duration ofthe performance ofthe terms and provisions of this Consent Decree for

the purpose ofenabling either Party to apply to the Court at any time for such further order,

direction, and reliefas may be necessary or appropriate for the construction or modification of

this Consent Decree, or to effectuate or enforce compliance with its terms.

                                   XV. NO USE AS EVIDENCE

    26. This Agreement shall not be admissible as evidence in any proceeding other than an

action brought by a Party to enforce this Agreement.    If for any reason the Court should decline to

approve this Consent Decree in the form presented, this agrcement is voidable at the sole

discretion ofany Party and the terms ofthe agreement may not be used as evidence in any

litigation between the Parties.

                                   XVI. GOVERNING LAW

   27. This Agreement shallbe governed by and construed in accordance with United States

federal law.

                                    XVII. SEVERABILITY

   28.   Ifany provision of this Agreement   is deemed invalid or unenforceable, the balance of this

Agreement shall remain in full force and effect.

                                      XVIII. HEADINGS

   29. Any paragraph headings to this Agreement are provided solely as a matter      of
convenience to the reader and shall not be construed to alter the meaning ofany paragraph or

provision of this Agreement.




                                                   t6
       Case 2:13-cv-00043-DLC Document 48 Filed 02/05/21 Page 17 of 20




                               XIX. ORIGINAL COUNTERPARTS

    30. This Agreement may be executed in any number         oforiginal counterparts, all of which

together shall be deemed to constitute one agreement. The execution ofone counterpart by any

Party shall have the same force and effect as   ifthat Party had signed all other counterparts.

Signatures transmitted by email shall have the same force and effect as original signatures.

                                XX. INTEGRATION PROVISION

    3l . This Agreement constitutes the entire Agreement between the Parties with respect to the

subject matter addressed herein.   All prior drafts or writings   and all prior contracts, agreements,

understandings, discussions or negotiations, oral or written, relating to the subject matter hereof

are specifically and   fully superseded by this Agreement and may not be used to vary or contest

the terms of this Agreement. There are no warranties or representations, oral or written, relating

to the subject matter hereofthat are not fully expressed or provided for herein.

                                          XXI. EXHIBITS

   32. The following exhibits are attached to and incorporated into this Consent Decree:

               "Exhibit A" a two-page map ofthe land area subject to this Consent Decree.

                                      XXII. MODIFICATION

   33. This Agreement shall not be modified or amended except by mutual written consent            of

the Parties and subsequent Court approval.

                            XXIII. REPRESENTATIVE AUTHORITY

   34. Each signatory to this Agreement hereby certifies that he/she has been duly authorized to

enter into this Agreement by the Party on whose behalfthe signatory indicates he/she is signing.

   35. Approval by the Plaintiffhas been subject to notice to the public and opportunity for the

public to comment regarding PlaintifPs entry into this Consent Decree.




                                                   l7
      Case 2:13-cv-00043-DLC Document 48 Filed 02/05/21 Page 18 of 20




                                   XXIV. FINAL JUDGME T

   36. Upon approval and entry of this Consent Decree by the Court, which approval is subject

to the Parties' voluntarily dismissal of its respective monetary claims, as referred to above in

Paragraphs 6 and 8, this Consent Decree shall constitute a final judgment between and among the

United States, the State, and Defendant. The Court enters this judgment as a final judgment

under Fed. R. Civ. P. 54 and 58.


SO ORDERED THIS          DAY OF--� 20             .




                                                      United States District Judge




                                                 18
         Case 2:13-cv-00043-DLC Document 48 Filed 02/05/21 Page 19 of 20




                     Signatur€ P8ge for Consent Decree for PlaintiffGallatin County




    FOR CALLq.TIN COIJNTY, MONTANA




                                                                    12l| 12020
    Chair
I   Board of Gallatin Counqr Commissioners
                                                                      Dated




    Attest:


    Gallatin Couty       and Recorder



                      PLA]NTIFF:


                                                                              I 2ozo
               B.                                                     Dated




                                                  l9
       Case 2:13-cv-00043-DLC Document 48 Filed 02/05/21 Page 20 of 20



             Signature Page for Consent Decree for Defendant United States of America




FOR UNITED STATES OF AMERICA


KURT G. ALME
United




         Francis
                                                                l-zz-
                                                                   Dated
                                                                                  Lr
Assistant U.S. Attornev
Attorney for Defendant



                                                                           9e
Mary
Forest
U.S. Forest
Custer Gallatin National Forest




                                              20
